Title: To Benjamin Franklin from Barbeu-Dubourg, 12 February 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


12 fr 1778 entrant dans ma 70e année
Je suis chargé de vous demander, mon cher Maitre, ce qui vous a fait manquer a la parole que vous aviez donnée de diner hier 11e chez Mesdes. les Princesses de Sapieha et de Sangusko où nous vous attendimes jusqu’a trois heures et un quart; et quand vous comptez pouvoir reparer cela et consoler ces Dames que vous avez désolées, et qui sont charmantes.
Voicy un livre que M. Barrois m’a envoyé pour vous faire tenir. Et deux memoires que Melle. Basseporte m’a chargé de vous remettre, l’un pour vous et l’autre pour M. de Chaumont.
M. Reignier demande aussi une note que vous lui avez promise. M. Coder demande si vous avez lu celle qu’il vous a addressé. Et enfin j’aurois a vous demander aussi si vous avez eu le loisir de lire mes papiers; mais je me bornerai à vous demander si vous avez de bonnes nouvelles, et si vous nous procurez la guerre ou la paix? J’ai l’honneur de vous souhaiter le bonjour, et de vous reïterer les assurances de mon tendre et inviolable attachement
Dubourg
 
Endorsed: Dubourg 12 Feb. 1778.
